



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)      any of the following offences;

(i)       an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s.
    22(2), effective December 6, 2014 (Act, s. 49).

(b)      two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)      In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)      at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)      on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)      In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)      An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Galati, 2016 ONCA 423

DATE: 20160531

DOCKET: C61355

Watt, Tulloch and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Giuseppe Galati

Appellant

Giuseppe Galati, acting in person

Richard Litkowski, duty counsel

Craig Harper, for the respondent

Heard and released orally: May 09, 2016

On appeal from the conviction entered on November 12,
    2015 and the sentence imposed on November 12, 2015 by Justice
David
    S. Rose
of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his convictions of assault, threatening and breach
    of probation and the sentences imposed after a trial before a judge sitting
    alone.

[2]

The appeal against conviction is grounded on alleged errors made by the
    trial judge in admitting two out-of-court statements made by the complainant
    who testified at trial. The submission is that the trial judge failed to
    consider or adequately consider several factors said to relate to threshold
    reliability. Those factors include:


i.

the complainants drug use at times reasonably proximate to the making
    of the statements;


ii.

the presence/absence of a motive to fabricate;


iii.

the complainants general capacity for deceit; and


iv.

the lack of a full opportunity to cross-examine the complainant at
    trial.

[3]

In our view, the trial judge was alive to each of these issues and
    properly concluded that the reliability requirement had been met. Among other
    things, we note that on each interview, the complainant was asked and denied
    then current drug use. Her responses to the questions asked belie any such
    influence. The suggestions emerged at trial when she repeatedly distanced
    herself from the statements. Each statement contains repeated admonitions about
    the consequences of lying and the need to provide truthful answers. There could
    be no realistic claim of lack of full opportunity to cross-examine the
    complainant at trial. Indeed, as it turned out, the complainant was a pliable
    witness ready to respond favourably to most assertions put by defence counsel.

[4]

We are not persuaded that the sentence imposed reflects any reversible
    error.

[5]

The appeal from conviction is dismissed. Leave to appeal sentence is
    granted, but the appeal from sentence is dismissed.

David Watt J.A.

M. Tulloch J.A.

Grant Huscroft J.A.


